Furches, J.,
concurring. After full consideration, I regret that I feel it my duty to concur in the opinion of the Court written by Justice Cook, as it necessarily overrules the case of Best v. Mortgage Co., 128 N. C., 351, an opinion in which I concurred.
I agree with Justice Clark that Best v. Mortgage Co. fully sustains the plaintiff’s contentions, and under that decision the plaintiff’s action should be sustained. But that case is in direct conflict with Webster v. Sharpe, 116 N. C., 466, and Marsh v. Williams, 63 N. C., 371, and can not stand if they stand. They can not stand together.
Best v. Mortgage Co. is wrong, or Webster v. Sharpe and Marsh v. Williams are wrong. As this is so, I feel it my duty to agree with that opinion which seems to me to be sustained by reason and the necessary construction of statutes. The Code has abolished attachments, as original actions, and made them only ancillary remedies given in an action then subsisting. Marsh v. Williams, supra. And all actions must be commenced by issuing a summons (except in one instance pointed out in the opinion of the Court). The issuance of a summons is more than simply filling it out; it must be issued as well. Webster v. Sharpe, cited in Currie v. Hawkins, 118 N. C., 593. I am therefore satisfied that the opinion of the Court (by Justice Cook) is sustained by reason, principle, *513the statutes and the authorities cited, and that Best v. Mortgage Co. is not. Lt is said this objection is only technical, and it makes no difference whether the summons was issued or not; that if it had been issued, it could never have been served, as the Court had evidence before it that the defendant was a non-resident. If it be admitted that the defendant was a non-resident, still he might have been in the county, and liable to be served.
But if it be conceded that the issuance of the summons in this case was technical, still it was fundamental in constituting the action in Court, and must be observed. The action in Marsh v. Williams was dismissed for the reason that no summons had been issued. And, in my opinion, when the Court finds that it has committed an error, and thereby brought its own opinions in conflict with each other, the sooner it is corrected the better, unless the opinion has become what is called stare decisis and a rule of property.